conclude that the district court did not err in denying the motion.
                 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                              J.
                                                   Hardesty


                                                                              J.



                                                                              J.




                 cc:   Hon. Abbi Silver, District Judge
                       Lamarr Rowell
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e